PER CURIAM.
Appellant was tried without a jury on the charge of robbery. He was convicted of such crime and sentenced to a term of seven years in the state penitentiary.
He seeks reversal of the judgment of conviction on the grounds that the identification of appellant should have been suppressed and that the evidence was not sufficient to prove his guilt beyond and to the exclusion of a reasonable doubt.
*36The grounds relied on by the appellant for reversal have been carefully considered in the light of the record, briefs and arguments of counsel, and we have found no reversible error. The record discloses that the case was fairly tried and that the judgment is supported by the evidence. No reversible error having been made to appear, the judgment and sentence are affirmed.
Affirmed.